DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the Vickers hardness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415).
As applied to claims 1, 2 and 4, Ishino teaches a method for manufacturing a magnetostrictive torque sensor shaft (Ishino: Col 4, lines 38-44) mounting  a sensor portion of a magnetostrictive  torque sensor (Ishino: Col 4, lines 53-54), the method comprising: conducting heat treatment on a steel shaft material by carburizing (Ishino: Col 9, lines 46-52); and conducting shot peening on the shaft material after the heat treatment (Ishino: Col 9, lines 46-52) at least on a position where the sensor portion is to be mounted (Ishino: Col 4, lines 38-44), wherein the shot peening is conducted by firing shot with a particle size of not less than 0.6 mm (Ishino: Col 6, lines 54-60). 
Ishino further teaches, as an example, that the steel alloy SNCM 815 is used for the torque sensor shaft (Ishino: Col 6, lines 54-60). This steel alloy contains nickel, chromium, and molybdenum as primary alloying elements. Thus, Ishino teaches a steel which can be classified as chromium steel (meeting the limitation of instant claim 5).
Ishino does not explicitly teach that the heat treatment done on the steel shaft material includes quenching and tempering. 
March Li teaches carburizing is one of the most widely used case hardening treatments of steel material (page 1, 2nd full paragraph).  March Li further teaches that carburizing is generally followed by quenching and tempering. After quenching, the outer surface becomes harder via martensitic transformation due to its higher carbon content, while the core remains relatively soft and tough. Tempering is performed to increase the toughness and ductility of the quenched part. Through carburizing and quenching plus tempering the part, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface. Consequently, the part also experiences grain growth and distortion (page 1, 3rd full paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform a quenching and tempering step after carburization in the method taught by Ishino, as taught by March Li, because through carburizing and quenching plus tempering the shaft, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface of the shaft.
Ishino further teaches that the particles used in the shot peening process have a Vickers hardness of 700 (Ishino: Col 9, lines 15-17) but does not explicitly teach the shot media has a Vickers hardness of at least equal to 1100 and at most 1300 and being free of boron (as in claim 1) and that the shot media used comprises zirconia (as in claim 2).
Rokutanda et al. teach (abstract, lines 1-5) that is well-known in the art to subject a hard metal product (i.e., gear made of steel alloy, col. 1, lines 20-24; steel alloy for a metal mold, col. 2, 54-57; steel alloy for a tool, col. 2, lines 58-61) to surface to any hardening treatment such as carburizing, nitriding, and boriding (col. 2,lines 62-67) followed by shot peening by steel shot.  Rokutanda et al. teach that since the surface of the metal product has already been hardened by one of heat treatment methods then the metal product has a hard surface that approximately equals the conventional hard shot (paragraph bridging cols. 1-2, col. 2, lines 4-8).  As such, Rokutanda et al. teach that in a case wherein the hardened metal product already has a hardened outermost surface having a hardness of 800-1200 HV (Vickers hardness) then the shot peening the hardened outermost surface with shot having a Vickers hardness equal to or greater than 1000 HV to produce a twice-hardened outermost surface of said hardened metal product (col. 6, claims 1, lines 1-11, also see col. 3, lines 1-3 wherein the shot hardness is taught to be 800-1200 HV after carburizing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the shot peening of Ishino that follows after the carburizing/quenching/tempering step using shots having a Vickers hardness of at least 1000 (meeting the claimed 1100 to 1300 Vickers hardness), as taught by Rokutanda et al., as an effective means of further improving and increasing the maximum residual compressive stress of the outermost surface of the shaft that is subjected to the maximum stress during the operation of the shaft.
Kawanami et al. teach a shot method wherein a shot media based on zirconia (which is known to have no boron) having a mean Vickers hardness of not less than 1,000 is used such that no rust is generated on the shot media even when is employed in a wet form (col. 2, lines 3-6), wherein the shot media is excellent in wear resistance, mechanical strength and hardness (col. 7, lines 29-32) and impact effect (col. 2, lines 2-11) and wherein the shot media can be applied on automobile components and engine parts such as crank shaft and cam shaft which result in prolonging the fracture limit due to fatigue, stress corrosion or intergranular corrosion of metal such as various stainless steels (paragraph bridging col. 7 and 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a shot media made of zirconia free of boron and having the claimed hardness range in the shot peening of Ishino that follows after the carburizing/quenching/tempering step, as taught by Kawanami et al., as an effective means of further prolonging the useful life of the shot media and allow maximum flexibility of the applying it even in a wet form with no chance of generating rust.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415) as applied to claim 1 above, and further in view of either Arimura et al. (US 10,551,256) or Kuroda et al. (US 10,279,675).
As applied to claim 6, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited including the step of heat treatment to impart surface hardness on the shaft member but does not explicitly teach the surface hardness after the heat treatment process comprises a Vickers hardness of not less than 650 HV.
Arimura et al. teach it is well-known to subject a magnetostrictive torque sensor shaft made of chromium molybdenum steel material to carburizing treatment to impart a hardness in the range of 40 to 65 HRC equivalent to 390 to 865 HV (overlapping the claimed range, col. 1, lines 15-18 and 28-34).
Kuroda et al. teaches a rotary shaft made of case hardened steel (i.e., SCM415 or SCM420) subjected to carburizing, quenching and tempering wherein the surface hardness is in the range of 62 to 66.5 HRC equivalent to 790 to 900 HV (overlapping the claimed range, col. 11, lines 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to subject the shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. to the heat treatment such that it imparts a surface hardness on the shaft having a hardness of not less than 650 HV, as taught by either Arimura et al. or Kuroda et al., as a matter of use of known technique to improve similar methods in the same way resulting in a shaft having desired hardness that would prevent large plastic deformation and thus, keep the detection accuracy in case of any excessive torque applied to the shaft (see MPEP 2143, KSR, Rationale “C”).


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 20100300168 A1) in view of Ishino (US 5,205,145) and Kawanami et al. (US 5,409,415).
As applied to claims 1 and 3, Ishikura et al. teach  a method for processing a steel article (paragraphs [0001]; [0013]), the method comprising: conducting heat treatment on an iron-based article comprising SCM420H steel (Table 1) by carburizing (paragraphs [0014]; [0032]; [0044]), quenching (paragraphs [0035]; [0038]; [0045]), and tempering (paragraphs [0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle having diameter of 0.05 to 0.6 mm (overlapping claimed range of not less than 0.6 mm) and a Vickers hardness of 700 HV to 1380 HV (overlapping claimed range of at least equal to 1100 and at most equal to 1300) and at a pressure range of 0.3 to 0.6 MPa (overlapping claimed range of not less than 0.4 MPa and not more than 0.55 MPa, paragraph [0059]).
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft to which a sensor portion of a magnetostrictive torque sensor is to be attached and that the steel shot is being free of boron.
Ishino teaches a method of producing torque sensor shafts (Col 1, lines 12-16), which comprises the steps of carburizing (Col 2, line 64) and shot peening (Col 2, line 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (Col 1, lines 57-68).
Miyasaka (EP0687739A1) teaches that it is well-known in the art of shot peening to have a steel shot having a material of high-speed steel beads (1.7%-C. 4.0%-Cr, 2.0%-Mo, 15%-W, 5.0%-V and 8.0%-Co) which is free of boron and having a hardness of 1,000 to 1,100 Hv (first embodiment, Table 1, page 6, lines 35-39).
It would have been obvious to an ordinarily skill in the art at the time the invention was filed to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Furthermore, it would have been obvious to an ordinarily skill in the art at the time the invention was filed to employ the high hardness steel shot of Miyasaka into method of Ishikura, as an effective means of  providing a highly hardened and tough shot structure (Miyasaka, abstract, line 10) in order to generate the higher compressive residual stress in the surface layer of the processed material (Ishikura et al. , paragraph [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edo et al. (US 4,964,308) teach a magnetostrictive device for measuring torsional torque including a grooved shaft that is subjected to carburizing treatment (title, col. 12, lines 32-37).
Ishino et al. (US 5,491,369) teach a method of making a magnetostrictive torque sensor shaft wherein the shaft is subjected to carburizing, quenching and tempering followed by shot peening (title, col. 5, lines 18-32).
Sasaki et al (JP 2002-340701 A) – Method for manufacturing a magnetostrictive torque sensor shaft.
Ishikawa et al (EP 1178123 A1) – Stress-inducing austenitic stainless steel to form a martensitic phase.
Kuroda et al (US 20050204830 A1) – Method for manufacturing a magnetostrictive torque sensor shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/06/2022